Citation Nr: 1819028	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's April 2014 remand instructed, in part, that the RO obtain a VA examination to ascertain the severity of her service-connected bilateral foot disorder.  Although a VA examination was conducted in March 2017, the Board finds that the examination report is inadequate because it does not include complete information as requested in the Disability Benefits Questionnaire for Foot Condition.  The examiner simply provided no response.  The Veteran's representative suggests that the examination report is inadequate to fully evaluate the Veteran's disability under the rating schedule.  The Board agrees.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the feet to ascertain the severity of her service-connected bilateral plantar fasciitis using the most recent Disability Benefits Questionnaire for Foot Conditions (DBQ).  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  All abnormal pathology of each foot and its etiology should be clearly identified.  The examiner should answer each question presented in the DBQ.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

